Opinion by
Judge Hines :
Appellant was convicted of robbery and sentenced to the penitentiary for two years.
Appellant’s counsel insists that the evidence is not sufficient to authorize a conviction, as it is entirely circumstantial. The jury must weigh and determine whether the evidence, properly admitted, justifies a conviction of guilt. This court never reverses because of insufficient evidence, but it might do so in a case where there was no competent evidence tending to establish guilt.
The second ground of complaint is the misconduct of the jury pending the trial, which consisted of the fact that they were permitted to be temporarily separated. This is not a matter for review in this court. We have no jurisdiction to consider any error not first made to appear in a motion for a new trial.
Judgment affirmed.